GANEY, District Judge.
This is a motion to quash notices of oral examination and subpoena.
Notices of oral examination and subpoena were issued to officers of the American Automobile Insurance Company, Associated Indemnity Corporation and American Associated Insurance Companies to appear before this court on Tuesday, April 28, 1953 at 10 o’clock a. m. and to show cause why relief should not be granted. The persons to whom the motion is directed are not parties to the suit, but it is alleged that since a jury trial has been demanded, certain advertisements appearing in Life Magazine and the Saturday Evening Post, inserted therein by the officers of the above mentioned companies, are prejudicial to the plaintiff’s right to a fair trial in the instant case, inasmuch as they attack the unreasonable amounts of jury awards. Objection has been made on the part of the defendant in the motion to quash that the matter set forth is one concerning itself with criminal contempt and, therefore, not cognizable under the Rules of Civil Procedure.
Without passing on the question of contempt, whether any exists, or whether, if it so does, it is civil or criminal, the motions to quash are denied, as the relief prayed for is injunctive in nature and sufficient to support an ordinary application for oral examination without, as having indicated above, passing on any question of contempt.